MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                         FILED
      regarded as precedent or cited before any                                 Oct 14 2020, 8:45 am

      court except for the purpose of establishing                                  CLERK
      the defense of res judicata, collateral                                   Indiana Supreme Court
                                                                                   Court of Appeals
                                                                                     and Tax Court
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT
      Oni N. Harton
      Barnes & Thornburg LLP
      Indianapolis, Indiana


                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Sharp’s Automotive, Inc.,                                October 14, 2020
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               20A-SC-524
              v.                                               Appeal from the Marion County
                                                               Small Claims Court, Wayne
      Auston Prizevoits,                                       Township Division
      Appellee-Plaintiff.                                      The Honorable Gerald B.
                                                               Coleman, Judge
                                                               Trial Court Cause No.
                                                               49K08-2001-SC-24



      Baker, Senior Judge.


                                      Statement of the Case
[1]   Sharp’s Automotive, Inc. (“Sharp’s Automotive”) appeals from the decision of

      the small claims court in favor of Auston Prizevoits (“Prizevoits”) in his action

      Court of Appeals of Indiana | Memorandum Decision 20A-SC-524 | October 14, 2020                   Page 1 of 8
      against it for storage fees, court costs, and lost time. Sharp’s Automotive

      contends that the trial court erred by: (1) entering judgment in favor of

      Prizevoits on the grounds there was no written contract for or advance notice of

      a storage fee assessed against Prizevoits; and (2) by including in the damage

      award an amount it determined would compensate Prizevoits for his “hassle.”

      We affirm.


                               Facts and Procedural History
[2]   Prizevoits, who lived in Bloomington, telephoned Sharp’s Automotive, an

      Indianapolis-area business, for a free estimate to replace the engine in his car.

      An employee from Sharp’s Automotive told Prizevoits that the cost would be

      approximately $8,000, but that they would have to inspect the vehicle in order

      to provide a more accurate estimate. So, on November 1, 2019, Prizevoits had

      his car towed to Sharp’s Automotive.


[3]   Prizevoits stopped by Sharp’s Automotive on November 4, 2019 and called on

      November 7 to ask if they had inspected his vehicle. They had not, and on

      November 11, 2019, Sharp’s Automotive called Prizevoits to advise him that

      the estimate would be “around eighty-eight hundred dollars” for the work,

      which would be either a custom engine or a rebuild. Tr. Vol. II, p. 7.


[4]   On November 14, 2019, Prizevoits called Sharp’s Automotive, stating that he

      was unsure if he would have the repairs done there. He called on November

      18, 2019, to tell them that he was going to use a different mechanic and that he

      had arranged for a tow truck to pick up his vehicle that day. During that call,

      Court of Appeals of Indiana | Memorandum Decision 20A-SC-524 | October 14, 2020   Page 2 of 8
      he was informed for the first time that he owed $200 for storage costs. Later

      that same day within four minutes of closing time, he was first told that the

      storage fee would be $230, calculated at $30 per each day the vehicle was on the
                                                                      1
      premises after the final estimate was provided, and that he needed to pay the

      storage fee in cash or otherwise they would place a mechanic’s lien on the

      vehicle and dispose of it to satisfy the lien. Prizevoits went to Sharp’s

      Automotive the next day, November 19, 2019, and paid $230 to get his vehicle

      released and to mitigate his own damages.


[5]   Prizevoits sued Sharp’s Automotive in small claims court on January 9, 2020.

      He sought damages in the amount of $730; $230 for the storage fees, $102 in

      court costs or filing fees, and the remainder for “the hassle of driving back and

      forth from Bloomington[] [a]nd missing work.” Id. at 10. Dustin Lloyd

      testified on behalf of Sharp’s Automotive, and Prizevoits presented his claim.

      At the conclusion of the bench trial, the small claims court entered judgment in

      favor of Prizevoits in the amount of $432: $230 for the storage fees; $102 for

      the filing fee; and $100 for Prizevoits’ time. Sharp’s Automotive now appeals.


                                     Discussion and Decision
[6]   Our supreme court has stated the following as respects small claims actions:




      1
        Sharp’s Automotive acknowledges, and we agree, that there is nothing in the record to explain why the
      total storage fee would not be a multiple of $30 based on the charge of $30 per day. See Appellant’s Br. p. 5,
      n.1.

      Court of Appeals of Indiana | Memorandum Decision 20A-SC-524 | October 14, 2020                     Page 3 of 8
              Judgments in small claims actions are subject to review as
              prescribed by relevant Indiana rules and statutes. Ind. Small
              Claims Rule 11(A). Under Indiana Trial Rule 52(A), the clearly
              erroneous standard applies to appellate review of facts
              determined in a bench trial with due regard given to the
              opportunity of the trial court to assess witness credibility. This
              deferential standard of review is particularly important in small
              claims actions, where trials are informal, with the sole objective
              of dispensing speedy justice between the parties according to the
              rules of substantive law. City of Dunkirk Water & Sewage Dep’t v.
              Hall, 657 N.E.2d 115, 116 (Ind. 1995) (quoting S.C.R. 8(A)). But
              this deferential standard does not apply to the substantive rules of
              law, which are reviewed de novo just as they are in appeals from
              a court of general jurisdiction. Lae v. Householder, 789 N.E.2d
481, 483 (Ind. 2003) (internal quotation marks omitted).


      Trinity Homes, LLC v. Fang, 848 N.E.2d 1065, 1067-68 (Ind. 2006). “A

      judgment is clearly erroneous only if a review of the record leaves the court

      with a firm conviction that a mistake has been made.” Walker v. Elkin, 758
N.E.2d 972, 974 (Ind. Ct. App. 2001).


[7]   We note at the outset that Prizevoits has not filed an appellee’s brief. When an

      appellee fails to submit an appellate brief, “‘we need not undertake the burden

      of developing an argument on the [A]ppellee’s behalf.’” Front Row Motors, LLC

      v. Jones, 5 N.E.3d 753, 758 (Ind. 2014) (quoting Trinity Homes, 848 N.E.2d at

      1068). Rather, “‘we will reverse the trial court’s judgment if the appellant’s

      brief presents a case of prima facie error.’” Id. “Prima facie error in this

      context is defined as, at first sight, on first appearance, or on the face of it.”

      Front Row Motors, 5 N.E.3d at 758 (internal quotation marks and citation

      omitted).
      Court of Appeals of Indiana | Memorandum Decision 20A-SC-524 | October 14, 2020   Page 4 of 8
[8]    Sharp’s Automotive presents two questions for our review and we address them

       in turn. First, Sharp’s Automotive contends that the trial court erred by

       entering judgment in favor of Prizevoits on the mistaken premise that there was

       no written contract for a storage fee assessed against him. Stated differently,

       Sharp’s Automotive asserts that the trial court erred by making the erroneous
                                                                   2
       assumption that the Indiana Statute of Frauds was applicable in this situation.


[9]    The Indiana Statute of Frauds, in pertinent part, provides that “[n]o action shall

       be brought . . . [t]o charge any person, upon any special promise, to answer for

       the debt, default or miscarriage of another. . . [u]nless the promise, contract or

       agreement. . . shall be in writing.” See Walker, 758 N.E.2d at 975 (quoting Ind.

       Code § 32-2-1-1 (repealed by P.L. 2-2002, SEC. 128); but see, Ind. Code § 32-21-

       1-1(b)(2) (2002).


[10]   Assuming arguendo, that the Indiana Statute of Frauds is inapplicable, a

       “contract is established by evidence of an offer, acceptance, consideration, and

       a manifestation of a mutual assent.” Troutwine Estates Dev. Col, LLC v. Comsub

       Design and Eng’g, Inc., 854 N.E.2d 890, 897 (Ind. Ct. App. 2006), trans. denied.

       As stated in Ind. Dep’t of Corr. v. Swanson Servs. Corp., 829 N.E.2d 733, 737 (Ind.

       Ct. App. 2005), trans. denied:


                  To bring a contract into existence, an offer must be extended and
                  the offeree must accept it, the communication of acceptance
                  being crucial. Thus, a meeting of the minds between the



       2
           Ind. Code Chapter 32-21-1 (2002).


       Court of Appeals of Indiana | Memorandum Decision 20A-SC-524 | October 14, 2020   Page 5 of 8
               contracting parties is essential to the formation of a contract.
               This meeting of the minds must extend to all essential elements
               or terms for a contract to be binding. Likewise, for an oral
               contract to exist, parties have to agree to all terms of the contract.
               If a party cannot demonstrate agreement on one essential term of
               the contract, then there is no mutual assent and no contract is
               formed. Without an express contract, written or oral, a party
               may recover under the theory of unjust enrichment, or quantum
               meruit. (internal citations and quotations omitted).


[11]   The trial court correctly observed that there was no meeting of the minds

       regarding the storage fees. The record reflects that once Lloyd learned that

       Prizevoits did not wish to have the work done at his shop, he told Prizevoits

       that he owed the storage fees that were to be paid in cash. Lloyd testified that

       there were signs posted on the property, but Prizevoits testified that he was

       unaware of the signage and was unaware of the fees until Lloyd communicated

       such.


[12]   Here, the record supports the trial court’s judgment that there was no meeting

       of the minds as respects the storage fee imposed by Sharp’s Automotive and

       ultimately paid for by Prizevoits. Indeed, the record reflects that Prizevoits’

       payment was more pragmatic than contractually obligatory as it was the sole

       means of recovering possession of his vehicle. Thus, there was no evidence of a

       written contract regarding the storage fees, nor was there a meeting of the

       minds such that an oral contract existed. The trial court did not err.


[13]   Next, Sharp’s Automotive contends that the trial court arrived at an improper

       calculation of damages, specifically targeting the trial court’s award of $100 in

       Court of Appeals of Indiana | Memorandum Decision 20A-SC-524 | October 14, 2020   Page 6 of 8
       damages for “the hassle of driving back and forth from Bloomington[] [a]nd

       missing work.” Tr. Vol. II, p. 10.


[14]   “A damage award will not be reversed if it falls within the bounds of the

       evidence.” Sims v. Pappas, 73 N.E.3d 700, 709 (Ind. 2017) (quoting Raess v.

       Doescher, 883 N.E.2d 790, 795 (Ind. 2008)). Stated differently, we will not

       reverse so long as the damages award is within the scope of the evidence.

       Manzo v. Estep, 689 N.E.2d 474 (Ind. Ct. App. 1997). “We look only to the

       evidence and inferences therefrom which support [the factfinder’s decision], and

       will affirm it if there is any evidence in the record which supports the amount of

       the award, even if it is variable or conflicting.” Sims, 73 N.E.3d at 709 (quoting

       Raess, 883 N.E.2d at 795). We will find an excessive judgment only if the

       amount cannot be based on anything other than prejudice, passion, partiality,

       corruption, or some other element of improper consideration. Id. (citing Parke

       State Bank v. Akers, 659 N.E.2d 1031, 1035 (Ind. 1995)).


[15]   The record reflects that Prizevoits sought damages in the amount of $730: $230

       for the storage fees; $102 in court costs or filing fees; and the remainder for his

       time off of work and for the extra trips back and forth between Bloomington

       and Indianapolis to resolve the matter. Sharp’s Automotive offered no

       evidence to contradict the amount sought by Prizevoits. Instead of awarding

       the requested $398, the trial court only awarded $100, which falls squarely

       within the range of the evidence and common knowledge. We thus conclude

       that the trial court’s award was appropriate.



       Court of Appeals of Indiana | Memorandum Decision 20A-SC-524 | October 14, 2020   Page 7 of 8
                                                Conclusion
[16]   For the foregoing reasons, we affirm the decision of the small claims court.


[17]   Affirmed.


       Kirsch, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-SC-524 | October 14, 2020   Page 8 of 8